     Case: 4:18-cr-00917-RWS Doc. #: 5 Filed: 11/08/18 Page: 1 of 2 PageID #: 9
                                                                                           \FILED
                                                                                       NOV   =   S 2018
                                                                                      U S DISTRICT COURT
                             UNITED STATES DISTRICT COURT                           EASTERN DISTRICT OF MO
                             EASTERN DISTRICT OF MISSOURI                                  ST. LOUIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )   No.     4:18CR00917 RWS/JMB
                                                )
FRANK D. BROTHERS,                              )
                                                )
              Defendant.                        )


                MOTION FOR PRE-TRIAL DETENTION AND HEARING

        Comes now the Un_ited States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Thomas J. Mehan, Assistant

Uriited States Attorney for said District, and moves the Court to order defendant detained pending

trial, and further requests that a detention hearing be held three (3) days from the date of

defendant's initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, Section 3141, et seq.

        As and for its grounds, the Government states as follows: /

        1.     Defendant is charged with interfering w/commerce by threats of violence; in

violation of Title 18, United States Code, Section 1951; possessing a firearm in furtherance of

those crimes of violence, in violation of Title 18, United States Code, Section 924(c) and one

count of felon in possession of a firearm, Title 18, United States Code, Section 922(g).

        2.     Accordingly, a rebuttable presumption arises pursuant to Title 18, United States

Code, Section 3142(e)(3) that there are no conditions or combination of conditions which will

reasonably assure the appearance of the defendant as required, and the safety of any other person

and the community.
   Case: 4:18-cr-00917-RWS Doc. #: 5 Filed: 11/08/18 Page: 2 of 2 PageID #: 10



       WHEREFORE, there are no conditions or combination of conditions that will reasonably

assure defendant's appearance as required and the safety of any other person and the community

and the Government requests this Court to order defendant detained prior to trial, and further to

order a detention hearing three (3) days from the date of defendant's initial appearance.



                                                 Respectfully submitted,

                                                 JEFFREY B. JENSEN
                                                 United States Attorney

                                                s/Thomas J. Mehan
                                                THOMAS J. MEHAN, #28958MO
                                                Assistant United States Attorney
